          Case 1:19-cr-00302-AA Document 1 Filed 07/10/19 Page 1 of 2
          Case 1:19-mj-10529-REB Document 1 Filed 08/29/19 Page 1 of 2


                                                         FILED' 19. Tl II ffl ffi:S5USDC-C1Rti



                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                     MEDFORD DIVISION.


UNITED STATES OF AMERICA                              1: 19-cr-   OQ °"r;D ;;t- Al\.
               v.                                     INDICTMENT

MATHEW WILLIAM THOMPSON,                              21 U.S.C.    § 841(a)(l)
ZACHARY WAYNE MOORE,                                  21 U.S.C.    § 841(b)(l)(D)
                                                      49 U.S.C.    § 46306(b)(6)
               Defendants.                            49 U.S.C.    § 46306(c)


                               THE GRAND JURY CHARGES:

                                             COUNTl

                             (Possession With Intent to Distribute)
                        (21 U.S.C. § 84l(a)(l), 21 U.S.C. § 84l(b)(l)(D))

       On or about June 8, 2019, in the District of Oregon, defendants, MATHEW WILLIAM

THOMPSON and ZACHARY WAYNE MOORE, did unlawfully and knowingly possess with

intent to distribute marijuana, in the form of hashish oil, a substance controlled under Schedule I,

Title 21, United States Code, Section 812;

       In violation of Title 21, United States Code, Sections 841(a)(l), 841(b)(l)(D).

Ill

Ill

Ill


Indictment                                                                                               Page 1
                                                                                                 Revised April 2018
           Case 1:19-cr-00302-AA Document 1 Filed 07/10/19 Page 2 of 2
           Case 1:19-mj-10529-REB Document 1 Filed 08/29/19 Page 2 of 2



                                             COUNT2

                             (Operating an Unregistered Aircraft)
                         (49 U.S.C. § 46306(b)(6), 49 U.S.C. § 46306(c))

       On or about June 8, 2019, in the District of Oregon, defendant, MATHEW WILLIAM
                                                     ,
THOMPSON, knowingly and willfully operated an aircraft eligible for registration under

section 44102 of Title 49 knowing that the aircraft was not registered under section 44103 or

Title 49; the certificate of registration was suspended or revoked; and/or that he did not have

proper authorization to operate or navigate the aircraft without registration for a period of time

after transfer of ownership; the government further alleges that this violation is related to

transporting a controlled substance, as alleged in Count 1, by aircraft;

       In violation of Title 49, United States Code, Sections 46306(b)(6), 46306(c).

                                 FORFEITURE ALLEGATION

       Upon conviction of the offense in Count 1, defendant shall forfeit to the United States,

pursuant to 21 U.S.C. § 853, any property constituting, or derived from, proceeds obtained,

directly or indirectly, as a result of the aforesaid violations and any property used, or intended to

be used, in any manner or part, to commit, or to facilitate the commission of said violations.

       Dated: July 10, 2019
                                                         A TRUE BILL.


                                                         (
Presented by:
BILLY J. WILLIAMS
United States Attorney


M~~
Assistant United States Attorney


Indictment                                                                                           2
